

EXHIBIT 10.15


EMPLOYMENT AGREEMENT


 
This EMPLOYMENT AGREEMENT (the "Agreement") is made as of October 20th, 2004, by
and between CRITICARE SYSTEMS, INC., a Delaware corporation and Mike Larsen
("Employee").


RECITALS


A.    Employee is currently employed by the Company as its VP of Quality and
Regulatory Affairs.


B.    The Company desires to make certain agreements with Employee in order to
induce Employee to remain in such employ and in exchange for Employee's
covenants herein.


C.    The parties desire to evidence their agreement as to the terms of the
Company's employment of Employee.


AGREEMENT


In consideration of the foregoing recitals and mutual covenants contained
herein, the parties hereby agree as follows:


1.    Employment. The Company hereby continues its employment of Employee as the
Company's VP of Quality and Regulatory Affairs, and Employee hereby accepts such
employment, subject to the provisions of this Agreement.


2.    Duties and Authority. Employee shall be employed as the Company's VP of
Quality and Regulatory Affairs. Employee shall have such duties and authority as
are customary for the VP of Quality and Regulatory Affairs of a publicly-held
corporation with similar authority and as the Company's Board of Directors may
from time to time reasonably assign Employee consistent with the foregoing and
the other provisions of this Agreement. Employee agrees to devote employee's
entire business time, energy and skills to such employment. However, it is
understood that Employee shall not be required to devote more than the usual and
customary hours per calendar week to such employment as are generally expected
of similarly situated Employees of publicly-held companies. At all times,
Employee shall be subject to the direction of the Company's Board of Directors
and its President.


3.    Compensation and Benefits. Employee shall be entitled to the following
compensation and benefits for services rendered to the Company:



 
 

--------------------------------------------------------------------------------

 

(a)    Compensation. Employee shall receive an annual base salary payable in
equal installments not less frequently than month.


(b) \    Expense Reimbursements. The Company shall reimburse Employee for actual
out-of-pocket costs incurred for reasonable business expenses, other than
automobile expenses (which are covered in Section 3 (d)) in accordance with the
policies and procedures of the Company in effect from time to time.


(c)    Automobile Allowance. Employee shall receive a Company car or car
allowance subject to Company policies in effect from time to time with respect
to reimbursement for personal use.


(d)    Vacations. Employee shall be entitled to normal vacation allowance per
company policies, which may be taken in Employee's discretion; provided,
however, that such vacation shall not unreasonably interfere with the Company's
needs at such time. Unused vacation time for a calendar year shall not be
carried over from one year to the next.


(e)    Health Insurance. Employee shall be entitled to family health insurance
coverage under the Company's group plan on a premium-sharing basis then in
effect.


(f)    Disability Insurance. Employee shall be entitled to participate in the
Company's group life insurance and disability insurance in effect from time to
time.


(g)    Severance Pay.


(i)    This Agreement may be terminated by the Company at any time for Cause (as
hereinafter defined), and in such event Employee shall not be entitled to
receive any further compensation. For purposes of this Agreement, the term
"Cause" shall mean acts of fraud, repeated material misconduct, or intentional
dishonesty by Employee in the course of Employee's employment with the Company,
or the commission of a felony.


(ii)    The severance provision is activated upon a change of control (as
hereinafter defined). Should an employee be terminated after the occurrence of a
change of control without cause, Employee shall be entitled to receive severance
benefits for a period of twelve months after the date of termination or until
employee secures new employment, whichever is shorter, consisting of the
following:


A.  Employee's base salary, and


B.  The amount which the Company pays for group health insurance benefits with
respect to such Employee and Employee's family and the continuation of
Employee's company provided life insurance or equivalent coverage, and


C.  Continuation of use of the company car or an equivalent car allowance.



 
2

--------------------------------------------------------------------------------

 

A termination without Cause shall be deemed to have occurred if Company, without
Employee's consent, materially reduces Employee's responsibilities, reduces
Employee's salary or requires Employee to relocate or transfer to a site further
than 30 miles from Employee's current place of employment.


The term "Change in Control" shall mean a sale, assignment or exchange of more
than 51% of the voting stock outstanding immediately after such sale or the
sale, assignment or exchange of substantially all of the assets of the Company.
The date of the Change in Control shall mean the date upon which a sale is
closed, or in a series of transactions, the date upon which beneficial ownership
of the voting stock or assets is transferred.


All amounts payable to Employee under this Section 3 shall be paid in normal
payroll installments on normal payroll dates less all applicable withholding.
Except as otherwise provided in this Section 3, as of the effective date of
termination, all obligations of the Company to pay Employee compensation shall
terminate and the Company shall have no further obligation to Employee after the
date of termination.


Upon termination of employment for any reason, Employee will deliver to the
Company all data, records and information, including without limitation, all
documents, correspondence, files, notebooks, reports, computer programs,
software, manuals, customer information, samples and all other materials and
copies thereof relating to the Company's business which Employee may possess or
which are under Employee's control.


4.    Options. In the event of a Change in Control of the Company as those terms
are defined in the Agreement, stock options held by Employee shall become
immediately exercisable without regard to vesting and/or applicable benchmarks
unless the agreement governing the exercise of such options contains provisions
expressly to the contrary. In the event of a sale or exchange of assets or stock
anticipated to constitute a Change in Control, the Company agrees that it shall
make provisions for the conversion or exchange of shares to be received upon the
exercise of such options for the consideration to be received by stockholders of
the Company generally; provided, however, that Employee may be required to
provide to the Company an irrevocable notice of exercise a reasonable period of
time prior to the actual closing date to facilitate such exchange.


5.    Confidentiality. Employee covenants that Employee shall at all times keep
confidential the Company's financial statements and other financial information,
except to the extent (a) disclosure of financial information (but not financial
statements) is incidental to the performance of Employee's duties for the
Company, (b) disclosure is required by applicable law, or (c) the Company's
Board of Directors authorizes disclosure.


6.    Other Company Employees. For a period of one year from the date Employee's
employment by the Company terminates, Employee shall not (a) solicit another
Company employee to leave the Company's employ and work for the Employee or
another person or entity, or (b) participate in the hiring of another Company
employee by another person or entity away from the Company.



 
3

--------------------------------------------------------------------------------

 

7.    Restrictive Covenant.


(a)    As used in this Section 7, the following definitions apply:


"Products" mean vital signs medical monitoring equipment primarily marketed for
use in hospital and alternate care medical facilities.


"Protected Territory" means the United States of America and all countries
outside of the United States of America.


(b)    The Employee expressly acknowledges that:


(i)  Important and essential assets of the Company's business are the identity
of the Company's customers for its Products in the Protected Territory and the
identity of relationships in its distribution network for its Products in the
Protected Territory and their goodwill toward the Company relating to the
marketing and distribution of the Company's Products in the Protected Territory,
and


(ii)  The Company through Employee has expended substantial time, money and
effort in acquiring its customers and distribution network for its Products in
the Protected Territory, and the business and goodwill which the Company enjoys
are dependent to a high degree upon their personal relationships with Employee;


(iii)   Selling and servicing the Company's Products in the Protected Territory
requires special skills and knowledge which are valuable assets of the Company.


(c)    Employee expressly agrees that during the term of this Agreement and for
the period of 12 months after Employee's voluntary termination of employment or
for the period of 12 months after the Company's termination of Employee's
employment with or without Cause (the running of said 12 month periods being
tolled during any breach of the provisions of this section):


(i)    The Employee will not, either directly or indirectly, for Employee or on
behalf of or in conjunction with any other person, firm, partnership,
corporation, association or other entity, contact in the Protected Territory any
customer of the Company to whom the Company has sold any of its Products within
the 12 months immediately preceding Employee's termination or to whom the
Company or any member of its distribution network has made a proposal in the
Protected Territory for the sale of the Company's Products within the six months
preceding Employee's termination or to whom Employee or Company's distribution
network called upon in the Protected Territory during the periods described
above for the primary purpose of soliciting such customer in the Protected
Territory with respect to purchasing or obtaining services with respect to
Products for use in the Protected Territory which compete with Products
manufactured and sold by the Company, and


(ii)    Employee will not directly or indirectly solicit or communicate with
members of the Company's distribution network in the Protected Territory at the
time Employee's employment is terminated or who were members of such
distribution network in the Protected Territory within 12 months immediately
preceding such termination date (y) for the purpose of encouraging such persons
to leave or terminate their relationship with the Company, or (z) for the
primary purpose of encouraging such members to represent any other person, firm,
partnership, corporation, association or other entity with respect to the sale,
lease or servicing of Products in the Protected Territory which compete with
Products manufactured and sold by the Company.



 
4

--------------------------------------------------------------------------------

 

(d)    Employee further expressly agrees that at no time during the term of this
Agreement will Employer engage in or have a financial interest in any business
which is offering, selling, supplying, manufacturing, or servicing Products
which are competitive with any Products offered, sold or supplied by the Company
to any person, firm, partnership, corporation, or other entity.


(e)    Employee further agrees that the remedy at law for any breach for any of
the provisions of this section will be inadequate and that the Company, its
successors or assigns shall be entitled to injunctive relief in addition to any
other rights or remedies which the Company may have for any such breach.


8.    Arbitration. Any controversy or claims arising out of or relating to this
Agreement shall be submitted to binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in Waukesha
County, Wisconsin, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. If the parties cannot agree on
the choice of a single arbitrator within 15 days after receipt of a notice of
arbitration, then the parties shall contact the chairperson of the Alternative
Dispute Resolution section of the Wisconsin Bar, who shall select an independent
arbitrator, and the arbitration shall be decided by such independent arbitrator.
Each of the parties reserves the right to file with a court of competent
jurisdiction an application for temporary or preliminary injunctive relief or a
temporary protective order on the grounds that the arbitration award to which
the applicant may be entitled may be rendered ineffective in the absence of such
relief. The arbitration award shall be in writing, and shall specify the factual
and legal bases for the award. The losing party shall pay all costs and expenses
of the arbitrator.


9.    Notices. Any notice, request, approval, consent, demand, permission or
other communication required or permitted by this Agreement shall be effective
only if it is in a writing signed by the party giving same and shall be deemed
to have been sent, given and received only either (a) when personally received
by the intended recipient, or (b) three days after depositing in the United
States Mail, registered or certified mail, return receipt requested, with
first-class postage prepaid, addressed as follows:


If the Employee:


Mike Larsen


If to the Company:


Criticare Systems, Inc.
20925 Crossroads Circle
Waukesha, WI 53186
Attn: President


or to such other address as the intended recipient may have theretofore
specified by notice given to the sender as provided in this section.



 
5

--------------------------------------------------------------------------------

 

10.    Assignability. This Agreement requires the personal services of employee,
and Employee's rights or obligations hereunder may not be assigned or delegated
except as set forth in this Agreement. In the event of a sale of the stock of
the Company, or consolidation or merger of
the Company with or into another company or entity, or the sale of all or any
substantial part of the assets of the Company to another corporation, entity or
individual, the Company may assign this Agreement to any successor in interest
and upon such assignment, Company shall have no further liability hereunder and
the successor in interest shall be subject to all obligations and be entitled to
enforce all rights of the Company under this Agreement. Subject to the
foregoing, this Agreement shall bind and inure to the benefit of the parties and
their respective successors and assigns.


11.    Other Agreements. This Agreement contains the entire agreement between
the Company and Employee with respect to the subject matter hereof, and merges
and supersedes all prior agreements, understandings or negotiations whatsoever
with respect to the subject matter hereof.


12.    Amendments and Waivers. No amendment to this Agreement or any waiver of
any of its provisions shall be effective unless expressly stated in a writing
signed by both parties. No delay or omission in the exercise of any right, power
or remedy under or for this Agreement shall impair such right, power or remedy
or be construed as a waiver of any breach. Any waiver of a breach of any
provision of this Agreement shall not be treated as a waiver of any other
provision of this Agreement or of any subsequent breach of the same or any other
provision of this Agreement.


13.    Severability. If any provision of this Agreement shall be held illegal,
invalid or otherwise unenforceable under controlling law, the remaining
provisions of this Agreement shall not be affected thereby but shall continue in
effect.


14.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Wisconsin.


CRITICARE SYSTEMS, INC.


BY: 
 
/s/ Emil
Soika                                              12-06-04               
Emil Soika, President & CEO                Date




EMPLOYEE:


/s/ Mike Larsen                                          12-05-04             
Mike Larsen                                            Date
 
 
6